 

Exhibit 10.1

 

CELLECTAR BIOSCIENCES, INC.

 

$14,500,000

 

COMMON STOCK

 

EQUITY DISTRIBUTION AGREEMENT

 

August 11, 2020

 

Oppenheimer & Co. Inc.
85 Broad Street, 26th Floor
New York, New York 10004

 

Ladies and Gentlemen:

 

Cellectar Biosciences, Inc., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with Oppenheimer & Co. Inc., as follows:

 

1.            Issuance and Sale of Shares. The Company agrees that, from time to
time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell to or through Oppenheimer &
Co. Inc., acting as agent and/or principal (the “Sales Agent”), shares of the
Company’s common stock, par value $0.00001 per share (the “Common Stock”),
having an aggregate offering price of up to $14,500,000 (the “Maximum Amount”),
subject to the limitations set forth in Section 3(b) hereof. The issuance and
sale of shares of Common Stock to or through the Sales Agent will be effected
pursuant to the Registration Statement (as defined below) filed, or to be filed,
by the Company and after such Registration Statement has been declared effective
by the U.S. Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement (as defined below) to issue the Common Stock.

 

On the date of this Agreement, the Company has filed, or will file, in
accordance with the provisions of the Securities Act of 1933, as amended, and
the rules and regulations thereunder (collectively, the “Securities Act”), with
the Commission, a registration statement on Form S-3, including a base
prospectus, relating to certain securities, including the Common Stock, to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “Exchange Act”). The Company has
prepared a prospectus supplement specifically relating to the offer and sale of
Placement Shares (as defined below) pursuant to this Agreement included as part
of such registration statement (the “ATM Prospectus”). The Company will furnish
to the Sales Agent, for use by the Sales Agent, copies of the ATM Prospectus
included as part of such registration statement, relating to the Placement
Shares. Except where the context otherwise requires, such registration
statement, as amended when it becomes effective, including all documents filed
as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be
a part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, is herein called the “Registration Statement.” The base
prospectus, including all documents incorporated therein by reference, and the
ATM Prospectus, including all documents incorporated therein by reference, each
of which is included in the Registration Statement, as it or they may be
supplemented by any additional prospectus supplement, in the form in which such
prospectus and/or ATM Prospectus have most recently been filed by the Company
with the Commission, is herein called the “Prospectus.” Any reference herein to
the Registration Statement, the Prospectus or any amendment or supplement
thereto shall be deemed to refer to and include the documents incorporated by
reference therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein. For
purposes of this Agreement, all references to the Registration Statement, the
Prospectus or to any amendment or supplement thereto shall be deemed to include
any copy filed with the Commission pursuant to the Electronic Data Gathering
Analysis and Retrieval System or any successor thereto (collectively “EDGAR”).

 



 

 

 

2.            Placements. Each time that the Company wishes to issue and sell
the Common Stock through the Sales Agent, as agent, hereunder (each, a
“Placement”), it will notify the Sales Agent by email notice (or other method
mutually agreed to in writing by the parties) (a “Placement Notice”) containing
the parameters in accordance with which it desires the Common Stock to be sold,
which shall at a minimum include the number of shares of Common Stock to be
issued (the “Placement Shares”), the time period during which sales are
requested to be made, any limitation on the number of shares of Common Stock
that may be sold in any one Trading Day (as defined in Section 3) and any
minimum price below which sales may not be made, a form of which containing such
minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from the Sales Agent set forth on Schedule 2, as such Schedule 2 may
be amended from time to time. The Placement Notice shall be effective upon
receipt by the Sales Agent unless and until (i) in accordance with the notice
requirements set forth in Section 4, the Sales Agent declines to accept the
terms contained therein for any reason, in its sole discretion, (ii) the entire
amount of the Placement Shares have been sold, (iii) in accordance with the
notice requirements set forth in Section 4, the Company suspends or terminates
the Placement Notice, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) this
Agreement has been terminated under the provisions of Section 11. The amount of
any discount, commission or other compensation to be paid by the Company to the
Sales Agent in connection with the sale of the Placement Shares through the
Sales Agent, as agent, shall be as set forth in Schedule 3. It is expressly
acknowledged and agreed that neither the Company nor the Sales Agent will have
any obligation whatsoever with respect to a Placement or any Placement Shares
unless and until the Company delivers a Placement Notice to the Sales Agent and
the Sales Agent does not decline such Placement Notice pursuant to the terms set
forth above, and then only upon the terms specified therein and herein. In the
event of a conflict between the terms of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

 



2

 

 

3.           Sale of Placement Shares by the Sales Agent.

 

(a)          Subject to the terms and conditions herein set forth, upon the
Company’s issuance of a Placement Notice, and unless the sale of the Placement
Shares described therein has been declined, suspended, or otherwise terminated
in accordance with the terms of this Agreement, the Sales Agent, as agent for
the Company, will use its commercially reasonable efforts consistent with its
normal trading and sales practices and applicable state and federal laws, rules
and regulations and the rules of the Nasdaq Capital Market (the “Exchange”), for
the period specified in the Placement Notice, to sell such Placement Shares up
to the amount specified by the Company in, and otherwise in accordance with the
terms of such Placement Notice. If acting as agent hereunder, the Sales Agent
will provide written confirmation to the Company (including by email
correspondence to each of the individuals of the Company set forth on
Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) no later
than the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the compensation payable
by the Company to the Sales Agent pursuant to Section 2 with respect to such
sales, and the Net Proceeds (as defined below) payable to the Company, with an
itemization of the deductions made by the Sales Agent (as set forth in
Section 5(a)) from the gross proceeds that it receives from such sales. Subject
to the terms of the Placement Notice, the Sales Agent may sell Placement Shares
by any method permitted by law deemed to be an “at the market” offering as
defined in Rule 415 under the Securities Act, including without limitation sales
made directly on the Exchange, on any other existing trading market for the
Common Stock or to or through a market maker. If expressly authorized by the
Company in a Placement Notice, the Sales Agent may also sell Placement Shares in
privately negotiated transactions. Subject to Section 3(c) below, the Sales
Agent shall not purchase Placement Shares for its own account as principal
unless expressly authorized to do so by the Company in a Placement Notice. The
Company acknowledges and agrees that (i) there can be no assurance that the
Sales Agent will be successful in selling Placement Shares, and (ii) the Sales
Agent will incur no liability or obligation to the Company or any other person
or entity if it does not sell Placement Shares for any reason other than a
failure by the Sales Agent to use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable law and regulations
to sell such Placement Shares as required under this Section 3. For the purposes
hereof, “Trading Day” means any day on which the Company’s Common Stock is
purchased and sold on the principal market on which the Common Stock is listed
or quoted.

 

(b)          Under no circumstances shall the Company cause or request the offer
or sale of any Placement Shares if, after giving effect to the sale of such
Placement Shares, the aggregate number or gross sales proceeds of Placement
Shares sold pursuant to this Agreement would exceed the lesser of: (i) the
number or dollar amount of shares of Common Stock registered pursuant to the
Registration Statement pursuant to which the offering hereunder is being made,
(ii) the number of authorized but unissued and unreserved shares of Common
Stock, (iii) the number or dollar amount of shares of Common Stock permitted to
be offered and sold by the Company under Form S-3 (including General Instruction
I.B.6. of Form S-3, if and for so long as applicable), (iv) the number or dollar
amount of shares of Common Stock authorized from time to time to be issued and
sold under this Agreement by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive officer, and notified to the
Sales Agent in writing, or (v) the number or dollar amount of shares of Common
Stock for which the Company has filed the ATM Prospectus or other prospectus or
prospectus supplement thereto specifically relating to the offering of the
Placement Shares pursuant to this Agreement. Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares pursuant to
this Agreement at a price lower than the minimum price authorized from time to
time by the Company’s board of directors, a duly authorized committee thereof or
a duly authorized executive committee, and notified to the Sales Agent in
writing. Notwithstanding anything to the contrary contained herein, the parties
hereto acknowledge and agree that compliance with the limitations set forth in
this Section 3(b) on the number or dollar amount of Placement Shares that may be
issued and sold under this Agreement from time to time shall be the sole
responsibility of the Company, and that the Sales Agent shall have no obligation
in connection with such compliance.

 



3

 

 

(c)          The Company acknowledges and agrees that the Sales Agent has
informed the Company that the Sales Agent may, to the extent permitted under the
Securities Act and the Exchange Act (including, without limitation, Regulation M
promulgated thereunder), purchase and sell shares of Common Stock for its own
account while this Agreement is in effect, and shall be under no obligation to
purchase Placement Shares on a principal basis pursuant to this Agreement,
except as otherwise agreed by the Sales Agent in a Placement Notice; provided,
that no such purchase or sales shall take place while a Placement Notice is in
effect (except (i) as agreed by the Company and the Sales Agent in the Placement
Notice or (ii) to the extent the Sales Agent may engage in sales of Placement
Shares purchased or deemed purchased from the Company as a “riskless principal”
or in a similar capacity); and, provided, further, that the Sales Agent
acknowledges and agrees that, except as expressly set forth in a Placement
Notice, any such transactions are not being, and shall not be deemed to have
been, undertaken at the request or direction of, or for the account of, the
Company, and that the Company has and shall have no control over any decision by
the Sales Agent to enter into any such transactions.

 

(d)          During the term of this Agreement and notwithstanding anything to
the contrary herein, the Sales Agent agrees that in no event will the Sales
Agent or its affiliates engage in any market making, bidding, stabilization or
other trading activity with regard to the Common Stock or related derivative
securities if such activity would be prohibited under Regulation M or other
anti-manipulation rules under the Exchange Act.

 

(e)          The Sales Agent represents and warrants that it is duly registered
as a broker-dealer under the Financial Industry Regulatory Authority, Inc.
(“FINRA”) and the applicable statutes and regulations of each state in which the
Placement Shares will be offered and sold, except such states in which the Sales
Agent is exempt from registration or such registration is not otherwise required
in connection with the offer and sale of the Placement Shares. The Sales Agent
shall continue, for the term of this Agreement, to be duly registered as a
broker-dealer under FINRA and the applicable statutes and regulations of each
state in which the Placement Shares will be offered and sold, except such states
in which it is exempt from registration or such registration is not otherwise
required in connection with the offer and sale of the Placement Shares.

 



4

 

 

4.            Suspension of Sales.

 

(a)           The Company or the Sales Agent may, upon notice to the other party
in writing (including by email correspondence to each of the individuals of the
other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend any sale of Placement Shares for a
period of time (a “Suspension Period”); provided, however, that such suspension
shall not affect or impair either party’s obligations with respect to any
Placement Shares sold hereunder prior to the receipt of such notice. While a
Suspension Period is in effect, any obligation under Sections 7(m), 7(n), and
7(o) with respect to the delivery of certificates, opinions or comfort letters
to the Sales Agent shall be suspended. Each of the parties agrees that no such
notice under this Section 4 shall be effective against the other unless it is
made to one of the individuals named on Schedule 2 hereto, as such schedule may
be amended from time to time. During a Suspension Period, the Company shall not
issue any Placement Notices and the Sales Agent shall not sell any Placement
Shares hereunder. The party that issued a suspension notice shall notify the
other party in writing of the Trading Day on which the Suspension Period shall
expire not later than twenty-four (24) hours prior to such Trading Day.

 

(b)          Notwithstanding any other provision of this Agreement, during any
period in which the Company is in possession of material non-public information,
the Company and the Sales Agent agree that (i) no sale of Placement Shares will
take place, (ii) the Company shall not request the sale of any Placement Shares,
and (iii) the Sales Agent shall not be obligated to sell or offer to sell any
Placement Shares.

 

5.            Settlement.

 

(a)          Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the respective Point of Sale (as defined below)
(each, a “Settlement Date”). The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by the Sales
Agent at which such Placement Shares were sold, after deduction for (i) the
Sales Agent’s discount, commission or other compensation for such sales payable
by the Company pursuant to Section 2 hereof, (ii) any other amounts due and
payable by the Company to the Sales Agent hereunder pursuant to Section 7(g)
(Expenses) hereof and (iii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales. “Point of Sale” means,
for a Placement, the time at which an acquiror of Placement Shares entered into
a contract, binding upon such acquiror, to acquire such Placement Shares.

 

(b)         Delivery of Placement Shares. On each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting the Sales Agent’s or its designee’s account
(provided the Sales Agent shall have given the Company written notice of such
designee prior to the Settlement Date) at The Depository Trust Company through
its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradable, transferable, registered shares in good deliverable
form. On each Settlement Date, the Sales Agent will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. The Company agrees that if the Company, or its transfer
agent (if applicable), defaults in its obligation to deliver duly authorized
Placement Shares on a Settlement Date, in addition to and in no way limiting the
rights and obligations set forth in Section 9(a) (Indemnification and
Contribution) hereto, the Company will (i) hold the Sales Agent, its directors,
officers, members, partners, employees and agents of the Sales Agent, each
broker dealer affiliate of the Sales Agent, and each person, if any, who
(A) controls the Sales Agent within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act or (B) is controlled by or is under common
control with the Sales Agent (each, a “Sales Agent Affiliate”), harmless against
any loss, claim, damage, or reasonable expense (including reasonable legal fees
and expenses), as incurred, arising out of or in connection with such default by
the Company or its transfer agent (if applicable) and (ii) pay to the Sales
Agent any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

 



5

 

 

6.            Representations and Warranties of the Company. The Company, on
behalf of itself and its subsidiaries, represents and warrants to, and agrees
with, the Sales Agent that as of each Applicable Time (as defined in
Section 22(a)):

 

(a)          Compliance with Registration Requirements. As of each Applicable
Time other than the date of this Agreement, the Registration Statement and any
Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information related to the Registration Statement and the
Prospectus. No stop order suspending the effectiveness of the Registration
Statement or any Rule 462(b) Registration Statement is in effect and no
proceedings for such purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated or threatened by the Commission. The
Registration Statement and the offer and sale of the Placement Shares as
contemplated hereby meet the requirements of Rule 415 under the Securities Act
and comply in all material respects with said Rule. In the section entitled
“Plan of Distribution” in the ATM Prospectus, the Company has named Oppenheimer
& Co., Inc. as an agent that the Company has engaged in connection with the
transactions contemplated by this Agreement. The Company was not and is not an
“ineligible issuer” as defined in Rule 405 under the Securities Act.

 

(b)          No Misstatement or Omission. As of (i) the time of filing of the
Registration Statement and (ii) as of the date of this Agreement, the Company
was not an “ineligible issuer” in connection with the offering of the Placement
Shares pursuant to Rules 164, 405 and 433 under the Securities Act. The Company
agrees to notify the Sales Agent promptly upon the Company becoming an
“ineligible issuer.” The Prospectus when filed will comply or complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement, any Rule 462(b)
Registration Statement and any post-effective amendment thereto, at the time it
becomes effective, and as of each Applicable Time, if any, will comply in all
material respects with the Securities Act and did not and, as of each Applicable
Time, if any, will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus, as amended or supplemented,
as of its date, did not and, as of each Applicable Time, if any, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties set forth in the two immediately preceding sentences do not apply
to statements in or omissions from the Registration Statement, any Rule 462(b)
Registration Statement, or any post-effective amendment thereto, or the
Prospectus, or any amendments or supplements thereto, made in reliance upon and
in conformity with information furnished to the Company in writing by the Sale
Agent expressly for use therein. The parties hereto agree that the information
provided in writing by or on behalf of the Sales Agent expressly for use in the
Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, consists solely of the material referred to in Schedule 5
hereto, as updated from time to time. There are no contracts or other documents
required to be described in the Prospectus or to be filed as exhibits to the
Registration Statement which have not been described or filed as required.

 



6

 

 

(c)          S-3 Eligibility. At the time the Registration Statement and any
Rule 462(b) Registration Statement was or will be filed with the Commission, at
the time the Registration Statement and any Rule 462(b) Registration Statement
was or will be declared effective by the Commission, and at the time the
Company’s most recent Annual Report on Form 10-K was filed with the Commission,
the Company met or will meet the then applicable requirements for the use of
Form S-3 under the Securities Act, including, but not limited to, General
Instruction I.B.6. of Form S-3, if and for so long as applicable. As of
the close of trading on the Exchange on July 30, 2020, the aggregate market
value of the outstanding voting and non-voting common equity (as defined in Rule
405 under the Securities Act) of the Company held by persons other than
affiliates of the Company (pursuant to Rule 144 under the Securities Act, those
that directly, or indirectly through one or more intermediaries, control, or are
controlled by, or are under common control with, the Company) (the
“Non-Affiliate Shares”), was approximately $43.9 million (calculated by
multiplying (x) the price at which the common equity of the Company was last
sold on the Exchange on July 30, 2020 times (y) the number of Non-Affiliate
Shares). The Company is not a shell company (as defined in Rule 405 under the
Securities Act) and has not been a shell company for at least 12 calendar months
previously and if it has been a shell company at any time previously, has filed
current Form 10 information (as defined in General Instruction I.B.6. of Form
S-3) with the Commission at least 12 calendar months previously reflecting its
status as an entity that is not a shell company.

 

(d)          Distribution of Offering Material By the Company. The Company has
not distributed and will not distribute, prior to the completion of the Sales
Agent’s distribution of the Placement Shares, any offering material in
connection with the offering and sale of the Placement Shares other than the
Prospectus or the Registration Statement.

 

(e)          The Equity Distribution Agreement. This Agreement has been duly
authorized, executed and delivered by the Company, and constitutes a valid,
legal, and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as rights to indemnity hereunder may be
limited by federal or state securities laws and except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the rights of creditors generally, and subject to general
principles of equity. The Company has full corporate power and authority to
enter into this Agreement and to authorize, issue and sell the Placement Shares
as contemplated by this Agreement. This Agreement conforms in all material
respects to the descriptions thereof in the Registration Statement and the
Prospectus.

 

(f)           Authorization of the Placement Shares. The Placement Shares to be
sold by the Sales Agent, acting as agent and/or principal for the Company, have
been duly authorized and when issued and paid for as contemplated herein will be
validly issued, fully paid and non-assessable. The issuance of the Placement
Shares is not subject to the preemptive or other similar rights of any
stockholder of the Company.

 



7

 



(g)          No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived. Other than as set forth in this Agreement, no person has the right
to act as an underwriter or as a financial advisor to the Company in connection
with the offer and sale of the Placement Shares hereunder, whether as a result
of the filing or effectiveness of the Registration Statement or the sale of the
Placement Shares as contemplated hereby or otherwise.

 

(h)          No Material Adverse Change. Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change in the
condition (financial or otherwise), assets, rights, operations, business,
management or prospects of the Company and its subsidiaries, considered as one
entity (any such change is called a “Material Adverse Change”) or any
development involving a prospective material adverse change, which, individually
or in the aggregate, has had or would reasonably be expected to result in a
Material Adverse Change; (ii) the Company and its subsidiaries, considered as
one entity, have not incurred any material liability or obligation, indirect,
direct or contingent, not in the ordinary course of business nor entered into
any material transaction or agreement not in the ordinary course of business;
and (iii) there has been no dividend or distribution of any kind declared, paid
or made by the Company or, except for regular quarterly dividends publicly
announced by the Company or dividends paid to the Company or other subsidiaries,
by any of its subsidiaries on any class of capital stock or repurchase or
redemption by the Company or any of its subsidiaries of any class of capital
stock.

 

(i)           Independent Accountants. Baker Tilly Virchow Krause, LLP, who have
certified certain financial statements of the Company, whose report with respect
to the financial statements (which term as used in this Agreement includes the
related notes thereto) and any supporting schedules filed with the Commission or
incorporated by reference in the Registration Statement and included or
incorporated by reference in the Prospectus, are independent public accountants
as required by the Securities Act and the rules and regulations thereunder.

 

(j)            Preparation of the Financial Statements. The consolidated
financial statements of the Company, together with related notes and schedules
as incorporated by reference in the Registration Statement and the Prospectus,
present fairly in all material respects the financial position and the results
of operations and cash flows of the Company, at the indicated dates and for the
indicated periods. Such financial statements and related schedules have been
prepared in accordance with U.S. generally accepted principles of accounting,
consistently applied throughout the periods involved (subject, in the case of
unaudited financial statements, to normal year-end adjustments), except as
disclosed therein, and all adjustments necessary for a fair presentation in all
material respects of results for such periods have been made. The summary
financial and statistical data included or incorporated by reference in the
Registration Statement and the Prospectus present fairly in all material
respects the information shown therein and such data has been compiled on a
basis consistent with the financial statements presented therein and the books
and records of the Company. The statistical, industry-related and market-related
data included or incorporated by reference in the Registration Statement and the
Prospectus are based on or derived from sources which the Company reasonably and
in good faith believes are reliable and accurate, and the Company has obtained
the written consent to the use of such data from such sources to the extent
required. The financial data set forth or incorporated in the Prospectus under
the caption “Selected Financial Data” fairly present in all material respects
the information set forth therein at the indicated dates and for the indicated
periods on a basis consistent with that of the audited financial statements
contained, incorporated or deemed to be incorporated in the Registration
Statement. Any pro forma financial statements or data included or incorporated
by reference in the Registration Statement and the Prospectus comply with the
requirements of Regulation S-X of the Securities Act, including, without
limitation, Article 11 thereof, and the assumptions used in the preparation of
such pro forma financial statements and data are reasonable, the pro forma
adjustments used therein are appropriate to give effect to the circumstances
referred to therein and the pro forma adjustments have been properly applied to
the historical amounts in the compilation of those statements and data. The
other financial data set forth or incorporated by reference in the Registration
Statement and the Prospectus is accurately presented and prepared on a basis
consistent with the financial statements and books and records of the Company.
The Company and its subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations
or any “variable interest entities” as that term is used in Accounting Standards
Codification Paragraph 810-10-25-20), not disclosed in the Registration
Statement and the Prospectus. All disclosures contained in the Registration
Statement or the Prospectus that contain “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission) comply, in all
material respects, with Regulation G under the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable.





8

 

 

(k)          XBRL. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Registration Statement
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(l)           Incorporation and Good Standing of the Company and its
Subsidiaries. The Company is a corporation duly incorporated and validly
existing under the laws of the State of Delaware and is in good standing under
such laws. The Company has requisite corporate power to carry on its business as
described in the Prospectus. The Company is duly qualified to transact business
and is in good standing in all jurisdictions in which the conduct of its
business requires such qualification; except where the failure to be so
qualified or to be in good standing would not result in a Material Adverse
Change. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed on
Schedule 4. Each subsidiary is a corporation duly incorporated and validly
existing under the laws of the jurisdiction of its incorporation and is in good
standing under such laws. Each of the subsidiaries has requisite corporate power
to carry on its business as described in the Prospectus. Each of the
subsidiaries is duly qualified to transact business and is in good standing in
all jurisdictions in which the conduct of its business requires such
qualification; except where the failure to be so qualified or to be in good
standing would not result in a Material Adverse Change.

 

(m)         Capital Stock Matters. The Common Stock conforms in all material
respects to the description thereof contained in the Prospectus. The form of
certificates for the Common Stock conforms to the corporate law of the
jurisdiction of the Company’s incorporation. All of the issued and outstanding
shares of Common Stock have been duly authorized and validly issued, are fully
paid and nonassessable and have been issued in compliance with federal and state
securities laws. None of the outstanding shares of Common Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
of its subsidiaries other than those disclosed in the Prospectus or in a
document filed as an exhibit to or incorporated by reference into the
Registration Statement. All of the issued and outstanding capital stock of, or
other ownership interests in, each subsidiary of the Company has been duly
authorized and validly issued, is fully paid and non-assessable and, except for
directors’ qualifying shares, is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim.

 



9

 

 

(n)         Non-Contravention of Existing Instruments; No Further Authorizations
or Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
breach or violation of its certificate or articles of incorporation, charter,
bylaws, limited liability company agreement, certificate or agreement of limited
or general partnership, memorandum and articles of association, or other similar
organizational documents, as the case may be, of such entity, (ii) in breach of
or in default (or, with the giving of notice or lapse of time or both, would be
in default) (“Default”) under any indenture, mortgage, loan or credit agreement,
deed of trust, note, contract, franchise, lease or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or by which it or any of them may be bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing Instrument”), or (iii) in violation of any statute,
law, rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or any of their
properties, as applicable, except, with respect to clauses (ii) and (iii) only,
for such breaches, violations or Defaults that would not, individually or in the
aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby or by the Registration Statement and the Prospectus
(including the issuance and sale of the Placement Shares and the use of the
proceeds from the sale of the Placement Shares as described in the Prospectus
under the caption “Use of Proceeds”) (i) will not result in any breach or
violation of the certificate or articles of incorporation, charter, bylaws,
limited liability company agreement, certificate or agreement of limited or
general partnership, memorandum and articles of association, or other similar
organizational documents, as the case may be, of the Company or any of its
subsidiaries, (ii) will not conflict with or constitute a breach of, or Default
or a Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any lien, charge, claim or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument, and
(iii) will not result in any violation of any statute, law, rule, regulation,
judgment, order or decree applicable to the Company or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
subsidiaries or any of its or their properties, as applicable, except, with
respect to clauses (ii) and (iii) only, for such conflicts, breaches, Defaults,
Debt Repayment Triggering Events or violations that would not, individually or
in the aggregate, result in a Material Adverse Change. As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time or both would give, the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf), issued by the Company, the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its Significant Subsidiaries. Each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of this Agreement and the performance of
the Company of the transactions herein contemplated has been obtained or made
and is in full force and effect, except (i) such additional steps as may be
required by the bylaws and rules of FINRA or (ii) such additional steps as may
be necessary to qualify the Common Stock for sale by the Sales Agent under state
securities or Blue Sky laws.

 



10

 

 

(o)          No Material Actions or Proceedings; Labor Disputes. There is no
action, suit, claim or proceeding pending or, to the knowledge of the Company,
threatened against the Company before any court or administrative agency or
otherwise (i) that is required to be described in the Registration Statement or
the Prospectus and are not so described or (ii) which, if determined adversely
to the Company, would reasonably be expected to result in a Material Adverse
Change or prevent the consummation of the transactions contemplated hereby,
except as set forth in the Registration Statement and the Prospectus. The
aggregate of all pending legal or governmental proceedings to which the Company
and its subsidiaries is a party or of which any of their property or assets is
the subject which are not described in the Prospectus, including ordinary
routine litigation incidental to the business, could not reasonably be expected
to result in a Material Adverse Change. No labor dispute with the employees of
the Company exists or, to the Company’s knowledge, is threatened or imminent,
and the Company is not aware of any existing or imminent labor dispute by the
employees of any of its principal suppliers, contractors or customers, that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change. None of the employees of the Company or any of its
subsidiaries is represented by a union and, to the knowledge of the Company, no
union organizing activities are taking place. Neither the Company nor any of its
subsidiaries has violated any federal, state or local law or foreign law
relating to the discrimination in hiring, promotion or pay of employees, nor any
applicable wage or hour laws, or the rules and regulations thereunder, or
analogous foreign laws and regulations, which might, individually or in the
aggregate, result in a Material Adverse Change.

 

(p)           All Necessary Permits, etc. Each of the Company and its
subsidiaries has all material licenses, certifications, permits, franchises,
approvals, clearances and other regulatory authorizations (“Permits”) from
governmental authorities as are necessary to (i) conduct its businesses as
currently conducted and (ii) own, lease and operate its properties in the manner
described in the Prospectus. There is no claim or proceeding pending or, to the
knowledge of the Company, threatened, involving the status of or sanctions under
any of the Permits. Each of the Company and its subsidiaries has fulfilled and
performed all of its material obligations with respect to the Permits, and the
Company is not aware of the occurrence of any event which allows, or after
notice or lapse of time would allow, the revocation, termination, or other
impairment of the rights of the Company or any of its subsidiaries under such
Permit, except where the revocation, modification or failure to obtain the
renewal of any such Permit would not result in a Material Adverse Change.

 



11

 

 

(q)         Tax Law Compliance. All United States federal income tax returns of
the Company and its subsidiaries required by law to be filed have been filed or
extensions thereof have been requested, and all taxes shown by such returns or
otherwise assessed, which are due and payable, have been paid, except
assessments that are being contested in good faith and as to which adequate
reserves have been provided. Each of the Company and its subsidiaries has filed
all other tax returns that are required to have been filed by it pursuant to
applicable foreign, state, provincial, local or other law except insofar as the
failure to file such returns would not result in a Material Adverse Change, and
has paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company and its subsidiaries, except for such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided and except for such taxes or assessments the nonpayment of which would
not, individually or in the aggregate, result in a Material Adverse Change. The
charges, accruals and reserves on the books of the Company and its subsidiaries
in respect of any income and corporation tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
tax for any years not finally determined, except to the extent of any inadequacy
that would not result in a Material Adverse Change. All material taxes which the
Company and its subsidiaries are required by law to withhold or to collect for
payment have been duly withheld and collected and have been paid to the
appropriate governmental authority or agency or have been accrued, reserved
against and entered on the books of the Company and its subsidiaries. There are
no transfer taxes or other similar fees or charges under Federal law or the laws
of any state, or any political subdivision thereof, required to be paid in
connection with the execution and delivery of this Agreement or the issuance by
the Company or sale by the Sales Agent of the Placement Shares, acting as agent
and/or principal for the Company.

 

(r)           Company Not an “Investment Company”. The Company has been advised
of the rules and requirements under the Investment Company Act of 1940, as
amended (the “Investment Company Act”). The Company is not, and after receipt of
payment for the Placement Shares will not be, an “investment company” within the
meaning of Investment Company Act.

 

(s)          Insurance. Except as otherwise described in the Prospectus, the
Company carries, or is covered by, insurance in such amounts and covering such
risks as is generally considered reasonably adequate for the conduct of its
business and the value of its properties and as is customary for companies
engaged in similar industries. All policies of insurance insuring the Company or
its business, assets, employees, officers and directors are in full force and
effect, and the Company is in compliance with the terms of such policies in all
material respects. There are no claims by the Company under any such policy or
instrument as to which an insurance company is denying liability or defending
under a reservation of rights clause. The Company has no reason to believe that
it will not be able (i) to renew its existing insurance coverage as and when
such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Change.

 

(t)           No Price Stabilization or Manipulation. Neither the Company, nor
any of its subsidiaries, nor any of its or their respective directors, officers
or, to the knowledge of the Company, controlling persons has taken, directly or
indirectly, any action designed to or that might reasonably be expected to cause
or result in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Common Stock.

 



12

 

 

(u)         Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.

 

(v)         Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, at the time they were or hereafter are filed
with the Commission under the Exchange Act, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at each Point of Sale and
each Settlement Date, will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(w)         Free Writing Prospectuses. The Company represents and warrants to
the Sales Agent that neither it nor any of its agents or representatives (other
than the Sales Agent in its capacity as such) has made any offer relating to the
Placement Shares that would constitute a “free writing prospectus” as defined in
Rule 405 under the Securities Act and that it agrees with the Sales Agent that
it will not make any offer relating to the Placement Shares that would
constitute a “free writing prospectus” as defined in Rule 405 under the
Securities Act.

 

(x)           Compliance with Environmental Laws. To its knowledge, the Company
is not in violation of any statute, any rule, regulation, decision or order of
any governmental agency or body or any court, domestic or foreign, relating to
the use, disposal or release of hazardous chemicals, toxic substances or
radioactive and biological materials or relating to the protection or
restoration of the environment or human exposure to hazardous chemicals, toxic
substances or radioactive and biological materials (collectively, “Environmental
Laws”), which violation individually or in the aggregate would result in a
Material Adverse Change. The Company neither owns nor, to its knowledge,
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is not liable for any off-site disposal or contamination
pursuant to any Environmental Laws, nor is it subject to any claim relating to
any Environmental Laws, which violation, contamination, liability or claim would
individually or in the aggregate result in a Material Adverse Change; and the
Company is not aware of any pending investigation which might lead to such a
claim.

 

(y)          Intellectual Property. Each of the Company and its subsidiaries
owns and has full right, title and interest in and to, or has valid licenses to
use, each material trade name, trademark, service mark, patent, copyright,
approval, trade secret and other similar rights (collectively “Intellectual
Property”) under which the Company and its subsidiaries conduct all or any
material part of their respective businesses, and the Company has not created
any lien or encumbrance on, or granted any right or license with respect to, any
such Intellectual Property, except where the failure to own or obtain a license
or right to use any such Intellectual Property could not reasonably be expected
to result in a Material Adverse Change; there is no claim pending against the
Company or its subsidiaries with respect to any Intellectual Property, and the
Company and its subsidiaries have not received notice or otherwise become aware
that any Intellectual Property that it uses or has used in the conduct of its
business infringes upon or conflicts with the rights of any third party.

 



13

 

 

(z)         Brokers. Other than the Sales Agent, there is no broker, finder or
other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

 

(aa)        No Outstanding Loans or Other Indebtedness. There are no outstanding
loans, advances (except normal advances for business expenses in the ordinary
course of business) or guarantees of indebtedness by the Company to or for the
benefit of any of the officers or directors of the Company or any of their
respective family members, except as disclosed in the Prospectus. The Company
has not directly or indirectly extended or maintained credit, arranged for the
extension of credit, or renewed an extension of credit, in the form of a
personal loan to or for any director or executive officer of the Company.

 

(bb)        No Reliance. The Company has not relied upon the Sales Agent or
legal counsel for the Sales Agent for any legal, tax or accounting advice in
connection with the offering and sale of the Placement Shares.

 

(cc)         Broker-Dealer Status. Neither the Company nor any of its related
entities (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or (ii) directly or indirectly through
one or more intermediaries, controls or is a “person associated with a member”
or “associated person of a member” (within the meaning of Article I of the NASD
Manual administered by FINRA). To the Company’s knowledge, there are no
affiliations or associations between any member of FINRA and any of the
Company’s officers, directors or 5% or greater security holders, except as set
forth in the Registration Statement. All of the information (including, but not
limited to, information regarding affiliations, security ownership and trading
activity) provided to the Sales Agent or its counsel by the Company, its
officers and directors and the holders of any securities (debt or equity) or
warrants, options or rights to acquire any securities of the Company in
connection with the filing to be made and other supplemental information to be
provided to FINRA pursuant to Rule 5110 of FINRA in connection with the
transactions contemplated by this Agreement is true, complete and correct,
and copies of any Company filings required to be filed with FINRA have been
filed with the Commission or delivered to the Sales Agent for filing with FINRA.

 

(dd)       Compliance with Laws. The Company has not been advised, and has no
reason to believe, that it and each of its subsidiaries are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not result in a Material Adverse Change.

 

(ee)        Certain Regulations. The studies, tests and clinical trials
conducted by or on behalf of the Company and its subsidiaries were and, if still
pending, are being conducted in compliance with experimental protocols,
procedures and controls pursuant to accepted professional scientific standards
and all applicable laws and authorizations, including, without limitation, the
Federal Food, Drug and Cosmetic Act and the rules and regulations promulgated
thereunder, except where the failure to be in compliance could not reasonably be
expected to result in a Material Adverse Change. The descriptions of the results
of such studies, tests and clinical trials contained in the Registration
Statement and the Prospectus are accurate and complete in all material respects
and fairly present in all material respects the data derived from such studies,
tests and clinical trials. Except to the extent disclosed in the Registration
Statement and the Prospectus, to the knowledge of the Company, there are no
studies, tests or clinical trials, the results of which the Company believes
reasonably call into question the study, test, or clinical trial results
described or referred to in the Registration Statement and the Prospectus when
viewed in the context in which such results are described. Except to the extent
disclosed in the Registration Statement and the Prospectus, the Company and its
subsidiaries have not received any notices or correspondence from any applicable
governmental authority requiring the termination, suspension or material
modification of any studies, tests or clinical trials conducted by or on behalf
of the Company or its subsidiaries.

 



14

 

 

(ff)          FDA Regulations. The Company and its subsidiaries: (A) are and at
all times have been in compliance with all statutes, rules, or regulations,
including but not limited to those administered by the United States Food and
Drug Administration (“FDA”), the European Medicines Agency (“EMA”) and similar
governmental authorities applicable to the ownership, testing, development,
manufacture, packaging, processing, use, distribution, marketing, labeling,
promotion, sale, offer for sale, storage, import, export or disposal of any
products being developed, manufactured or distributed by the Company or its
subsidiaries (“Applicable Laws”), except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change; (B)
have not received any warning letter or other correspondence or notice from the
FDA, EMA or any other governmental authority alleging or asserting noncompliance
with any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possess all material Authorizations
and such Authorizations are valid and in full force and effect and are not in
material violation of any term of any such Authorizations, except where lack of
such Authorizations would not, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Change; (D) have not received notice of
any claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any governmental authority or third party
alleging that any product operation or activity is in violation of any
Applicable Laws or Authorizations and have no knowledge that any such
governmental authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) have not received
notice that any governmental authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and have no
knowledge that any such governmental authority is considering such action; (F)
have filed, obtained, maintained or submitted all material reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct on the date
filed (or were corrected or supplemented by a subsequent submission); and (G)
have not, either voluntarily or involuntarily, initiated, conducted, or issued
or caused to be initiated, conducted or issued, any recall, market withdrawal or
replacement, safety alert, or other notice or action relating to the alleged
lack of safety or efficacy of any product or any alleged product defect or
violation and, to the Company’s knowledge, no third party has initiated,
conducted or intends to initiate any such notice or action.

 

(gg)        Sarbanes–Oxley Act. There is and has been no failure on the part of
the Company or to the knowledge of the Company any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes- Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

 



15

 

 

 

(hh)           Disclosure Controls and Procedures. The Company has established
and maintains “disclosure controls and procedures” (as defined in
Rules 13a–15(e) and 15d–15(e) of the Exchange Act); the Company’s “disclosure
controls and procedures” are reasonably designed to ensure that all information
(both financial and non–financial) required to be disclosed by the Company in
the reports that it will file or furnish under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and regulations of the Commission, and that all such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications of
the Chief Executive Officer and Chief Financial Officer of the Company required
under the Exchange Act with respect to such reports.

 

(ii)             Company’s Accounting System. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(jj)              ERISA. The Company is in compliance in all material respects
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any material liability; the Company has not
incurred and does not expect to incur any material liability under (i) Title IV
of ERISA with respect to termination of, or withdrawal from, any “pension plan”
or (ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “pension plan” for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and to the knowledge of the Company nothing has occurred,
whether by action or by failure to act, which would cause the loss of such
qualification.

 

(kk)            Contracts and Agreements. There are no contracts, agreements,
instruments or other documents that are required to be described in the
Registration Statement or the Prospectus or to be filed as exhibits thereto
which have not been so described in all material respects and filed as required
by Item 601(b) of Regulation S-K under the Securities Act. The copies of all
contracts, agreements, instruments and other documents (including governmental
licenses, authorizations, permits, consents and approvals and all amendments or
waivers relating to any of the foregoing) that have been furnished to the Sales
Agent or its counsel are complete and genuine and include all material
collateral and supplemental agreements thereto. All contracts and agreements
between the Company and third parties expressly referenced in the Registration
Statement or the Prospectus are legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as rights to indemnity thereunder (as applicable) may be limited
by federal or state securities laws and except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally, and subject to general principles of equity.

 



16

 

 

(ll)              Title to Properties. Except as set forth in the Registration
Statement and the Prospectus, the Company and each of its subsidiaries have good
and marketable title to all of the properties and assets reflected as owned in
the financial statements referred to in Section 6(j) above (or elsewhere in the
Registration Statement and the Prospectus), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, claims and other
defects, except such as do not materially and adversely affect the value of such
property or assets and do not materially interfere with the use made or proposed
to be made of such property by the Company or any subsidiary. The material real
property, improvements, equipment and personal property held under lease by the
Company or any of its subsidiaries are held under valid and enforceable leases,
with such exceptions as are not material and do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company or such subsidiary. The Company
and each of its subsidiaries have such consents, easements, rights-of-way or
licenses from any person (“rights-of-way”) as are necessary to enable the
Company and each of its subsidiaries to conduct its business in the manner
described in the Registration Statement and the Prospectus, and except for such
rights-of-way the lack of which would not, individually or in the aggregate,
result in a Material Adverse Change.

 

(mm)           No Unlawful Contributions or Other Payments. No payments or
inducements have been made or given, directly or indirectly, to any federal or
local official or candidate for, any federal or state office in the United
States or foreign offices by the Company or to the knowledge of the Company any
of its officers or directors, or, to the knowledge of the Company, by any of its
employees or agents or any other person in connection with any opportunity,
contract, permit, certificate, consent, order, approval, waiver or other
authorization relating to the business of the Company, except for such payments
or inducements as were lawful under applicable laws, rules and regulations.
Neither the Company, nor, to the knowledge of the Company, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company, (i) has used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any government official or
employee from corporate funds; or (iii) made any bribe, unlawful rebate, payoff,
influence payment, kickback or other unlawful payment in connection with the
business of the Company.

 

(nn)            Foreign Corrupt Practices Act. None of the Company, any
subsidiary or, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(collectively, the “FCPA”), including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA. The Company and its
subsidiaries have conducted their respective businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 



17

 

 

(oo)            Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
in all material respects and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

 

(pp)            OFAC. None of the Company, any subsidiary or, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company or any of its subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 

(qq)           Exchange Listing. The Common Stock is currently listed on the
Exchange under the trading symbol “CLRB”. Except as disclosed in the Prospectus,
the Company has not, in the 12 months preceding the date the first Placement
Notice is given hereunder, received notice from the Exchange to the effect that
the Company is not in compliance with the listing or maintenance requirements.
Except as disclosed in the Prospectus, the Company has no reason to believe that
it will not in the foreseeable future continue to be in compliance with all such
listing and maintenance requirements.

 

(rr)              Margin Rules. Neither the issuance, sale and delivery of the
Placement Shares nor the application of the proceeds thereof by the Company as
described in the Registration Statement and the Prospectus will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

 

(ss)            Continuous Offering Agreements. Except for this Agreement, the
Company is not party to any other equity distribution or sales agency agreement
or other similar arrangement with any other agent or any other representative in
respect of any “at the market offering” or other continuous equity offering
transaction.

 

(tt)             No Material Defaults. Neither the Company nor any of its
subsidiaries has defaulted on any installment on indebtedness for borrowed money
or on any rental on one or more long-term leases, which defaults, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change.

 



18

 

 

Any certificate signed by an officer of the Company and delivered to the Sales
Agent or to counsel for the Sales Agent pursuant to or in connection with this
Agreement shall be deemed to be a representation and warranty by the Company to
the Sales Agent as to the matters set forth therein.

 

The Company acknowledges that the Sales Agent and, for purposes of the opinions
to be delivered pursuant to Section 7 hereof, counsel to the Company and counsel
to the Sales Agent, will rely upon the accuracy and truthfulness of the
foregoing representations and hereby consents to such reliance.

 

7.                Covenants of the Company. The Company covenants and agrees
with the Sales Agent that:

 

(a)              Registration Statement Amendments. After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by the Sales Agent under the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), (i) the Company will notify the Sales Agent
promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information, (ii) the Company will prepare and file with the Commission,
promptly upon the Sales Agent’s request, any amendments or supplements to the
Registration Statement or Prospectus that, in the Sales Agent’s reasonable
opinion, may be necessary or advisable in connection with the distribution of
the Placement Shares by the Sales Agent (provided, however, that the failure of
the Sales Agent to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect the Sales Agent’s right to rely on
the representations and warranties made by the Company in this Agreement, and
provided, further, that the only remedy the Sales Agent shall have with respect
to the failure to make such filing shall be to cease making sales under this
Agreement until such amendment or supplement is filed); (iii) the Company will
not file any amendment or supplement to the Registration Statement or
Prospectus, other than documents incorporated by reference, relating to the
Placement Shares or a security convertible into the Placement Shares unless a
copy thereof has been submitted to the Sales Agent within a reasonable period of
time before the filing and the Sales Agent has not reasonably objected thereto
(provided, however, that the failure of the Sales Agent to make such objection
shall not relieve the Company of any obligation or liability hereunder, or
affect the Sales Agent’s right to rely on the representations and warranties
made by the Company in this Agreement, and provided, further, that the only
remedy the Sales Agent shall have with respect to the failure by the Company to
obtain such consent shall be to cease making sales under this Agreement);
(iv) the Company will furnish to the Sales Agent at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via EDGAR; (v) the Company will cause each amendment or supplement to
the Prospectus, other than documents incorporated by reference, to be filed with
the Commission as required pursuant to the applicable paragraph of Rule 424(b)
of the Securities Act (without reliance on Rule 424(b)(8) of the Securities Act)
or, in the case of any documents incorporated by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed (the determination to file or not file any amendment or supplement
with the Commission under this Section 7(a), based on the Company’s reasonable
opinion or reasonable objections, shall be made exclusively by the Company).

 



19

 

 

(b)              Notice of Commission Stop Orders. The Company will advise the
Sales Agent, promptly after it receives notice or obtains knowledge thereof, of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or any notice objecting to, or other order preventing
or suspending the use of, the Prospectus, of the suspension of the qualification
of the Placement Shares for offering or sale in any jurisdiction, or of the
initiation of any proceeding for any such purpose or any examination pursuant to
Section 8(e) of the Securities Act, or if the Company becomes the subject of a
proceeding under Section 8A of the Securities Act in connection with the
offering of the Placement Shares; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such a stop order should be issued. Until such time as any stop
order is lifted, the Sales Agent shall cease making offers and sales under this
Agreement.

 

(c)              Delivery of Prospectus; Subsequent Changes. During any period
in which a Prospectus relating to the Placement Shares is required to be
delivered by the Sales Agent under the Securities Act with respect to a pending
sale of the Placement Shares (including in circumstances where such requirement
may be satisfied pursuant to Rule 172 under the Securities Act), the Company
will comply with all requirements imposed upon it by the Securities Act, as from
time to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify the Sales Agent to suspend the
offering of Placement Shares during such period and the Company will promptly
amend or supplement the Registration Statement or Prospectus (at the expense of
the Company) so as to correct such statement or omission or effect such
compliance; provided, however, that the Company may delay the filing of any
amendment or supplement if, in the judgment of the Company, it is in the best
interest of the Company.

 

(d)              Listing of Placement Shares. During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by the
Sales Agent under the Securities Act with respect to a pending sale of the
Placement Shares (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will use
commercially reasonable efforts to cause the Placement Shares to be listed on
the Exchange and to qualify the Placement Shares for sale under the securities
laws of such jurisdictions as the Sales Agent reasonably designates and to
continue such qualifications in effect so long as required for the distribution
of the Placement Shares; provided, however, that the Company shall not be
required in connection therewith to qualify as a foreign corporation or dealer
in securities or file a general consent to service of process in any
jurisdiction.

 

(e)              Delivery of Registration Statement and Prospectus. The Company
will furnish to the Sales Agent and its counsel (at the expense of the Company)
copies of (i) the Registration Statement and the Prospectus (including all
documents incorporated by reference therein) filed with the Commission on the
date of this Agreement and (ii) all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
any period in which a Prospectus relating to the Placement Shares is required to
be delivered by the Sales Agent under the Securities Act (including all
documents filed with the Commission during such period that are deemed to be
incorporated by reference therein), in each case as soon as reasonably
practicable and in such quantities as the Sales Agent may from time to time
reasonably request and, at the Sales Agent’s request, will also furnish copies
of the Prospectus to each exchange or market on which sales of the Placement
Shares may be made; provided, however, that the Company shall not be required to
furnish any document (other than the Prospectus) to the Sales Agent to the
extent such document is available on EDGAR.

 



20

 

 

(f)               Earnings Statement. The Company will make generally available
to its security holders as soon as practicable, but in any event not later than
15 months after the end of the Company’s current fiscal quarter, an earnings
statement of the Company and its subsidiaries (which need not be audited)
covering a 12-month period that complies with Section 11(a) and Rule 158 of the
Securities Act. The terms “earnings statement” and “make generally available to
its security holders” shall have the meanings set forth in Rule 158 under the
Securities Act.

 

(g)              Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated in
accordance with the provisions of Section 11 hereunder, will pay the following
expenses all incident to the performance of its obligations hereunder,
including, but not limited to, expenses relating to (i) the preparation,
printing and filing of the Registration Statement and each amendment and
supplement thereto, of each Prospectus and of each amendment and supplement
thereto, (ii) the preparation, issuance and delivery of the Placement Shares,
including any stock or other transfer taxes and any stamp or other duties
payable upon the sale, issuance or delivery of the Placement Shares to the Sales
Agent, (iii) the fees and disbursements of the counsel, accountants and other
advisors to the Company in connection with the transactions contemplated by this
Agreement; (iv) the qualification of the Placement Shares under securities laws
in accordance with the provisions of Section 7(d) of this Agreement, including
filing fees (provided, however, that any fees or disbursements of counsel for
the Sales Agent in connection therewith shall be paid by the Sales Agent except
as set forth in (ix) below), (v) the printing and delivery to the Sales Agent of
copies of the Prospectus and any amendments or supplements thereto, and of this
Agreement, (vi) the fees and expenses incurred in connection with the listing or
qualification of the Placement Shares for trading on the Exchange, (vii) the
fees and expenses of the transfer agent or registrar for the Common Stock;
(viii) filing fees and expenses, if any, of the Commission and the FINRA
Corporate Financing Department (including, with respect to any required review
by FINRA, the reasonable and documented fees and expenses of the Sales Agent’s
counsel); and (ix) the Company shall reimburse the Sales Agent for the
reasonable and documented fees and disbursements of the Sales Agent’s counsel in
an amount not to exceed (a) $50,000 in connection with the establishment of this
at-the-market offering, and (b) thereafter, $2,500 on a quarterly basis (such
approval not to be unreasonably withheld, conditioned or delayed).

 

(h)              Use of Proceeds. The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”

 



21

 

 

(i)               Notice of Other Sales. During the pendency of any Placement
Notice given hereunder, the Company shall provide the Sales Agent notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options or other rights to purchase or otherwise acquire Common
Stock, or Common Stock issuable upon the exercise of options or other equity
awards, in each case granted pursuant to any stock option, stock bonus or other
stock or compensatory plan or arrangement, whether now in effect or hereafter
implemented, (ii) issuance of securities in connection with an acquisition,
merger, or sale or purchase of assets, (iii) issuance or sale of Common Stock
upon conversion of securities or the exercise of warrants, options or other
rights then in effect or outstanding, and disclosed in filings by the Company
available on EDGAR or otherwise in writing to the Sales Agent, and (iv) issuance
or sale of Common Stock pursuant to any dividend reinvestment and stock purchase
plan that the Company has in effect or may adopt from time to time, provided
that the implementation of such new plan is disclosed to the Sales Agent in
advance. If the Company notifies the Sales Agent under this Section 7(i) of a
proposed sale of shares of Common Stock or Common Stock equivalents, the Sales
Agent may suspend any offers and sales of Securities under this Agreement for a
period of time deemed appropriate by the Sales Agent.

 

(j)               Change of Circumstances. The Company will, at any time during
a fiscal quarter in which the Company intends to tender a Placement Notice or
sell Placement Shares, advise the Sales Agent promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document provided to the Sales Agent pursuant to this Agreement.

 

(k)              Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by the Sales Agent or its agents in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices, as the Sales Agent may reasonably request.

 

(l)                Required Filings Relating to Placement of Placement Shares.
The Company shall set forth in each Annual Report on Form 10-K and Quarterly
Report on Form 10-Q filed by the Company with the Commission in respect of any
quarter in which sales of Placement Shares were made by or through the Sales
Agent under this Agreement, with regard to the relevant period, the amount of
Placement Shares sold to or through the Sales Agent, the Net Proceeds to the
Company and the compensation payable by the Company to the Sales Agent with
respect to such sales of Placement Shares. To the extent that the filing of a
prospectus supplement to the Prospectus with the Commission with respect to any
sales of Placement Shares becomes required under Rule 424(b) under the
Securities Act, the Company agrees that, on or before such dates as the
Securities Act shall require, the Company will (i) file a prospectus supplement
to the Prospectus with the Commission under the applicable paragraph of
Rule 424(b) under the Securities Act, which prospectus supplement will set
forth, with regard to the relevant period, the amount of Placement Shares sold
to or through the Sales Agent, the Net Proceeds to the Company and the
compensation payable by the Company to the Sales Agent with respect to such
Placement Shares, and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market. The Company
shall afford the Sales Agent and its counsel with a reasonable opportunity to
review and comment upon, shall consult with the Sales Agent and its counsel on
the form and substance of, and shall give due consideration to all such comments
from the Sales Agent or its counsel on, any such filing prior to the issuance,
filing or public disclosure thereof; provided, however, that the Company shall
not be required to submit for review (A) any portion of any periodic reports
filed with the Commission under the Exchange Act other than the specific
disclosure relating to any sales of Placement Shares and (B) any disclosure
contained in periodic reports filed with the Commission under the Exchange Act
if it shall have previously provided the same disclosure for review in
connection with a previous filing.

 



22

 

 

(m)            Representation Dates; Certificate. On or prior to the date the
first Placement Notice is given hereunder and each time the Company subsequently
thereafter (i) amends or supplements the Registration Statement or the
Prospectus relating to the Placement Shares (other than (A) a prospectus
supplement filed in accordance with Section 7(l) of this Agreement or (B) a
supplement or amendment that relates to an offering of securities other than the
Placement Shares) by means of a post-effective amendment, sticker, or supplement
but not by means of incorporation of document(s) by reference to the
Registration Statement or the Prospectus relating to the Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K); (iii) files a quarterly report on Form 10-Q
under the Exchange Act; (iv) files a report on Form 8-K containing amended
financial information (other than an earnings release, to “furnish” information
pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to
Item 8.01 of Form 8-K relating to the reclassification of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act (unless the Sales Agent determines
that the information contained in such Form 8-K is not material); or (v) sells
Placement Shares to the Sales Agent as principal at the Point of Sale pursuant
to the applicable Placement Notice (each date of filing of one or more of the
documents and each other date referred to in clauses (i) through (v) shall be a
“Representation Date”), the Company shall furnish the Sales Agent within three
(3) Trading Days after each Representation Date with a certificate, in the form
attached hereto as Exhibit 7(m). The requirement to provide a certificate under
this Section 7(m) shall be waived for any Representation Date occurring at a
time at which no Placement Notice is pending, which waiver shall continue until
the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date; provided, however, that such
waiver shall not apply for any Representation Date on which the Company files
its annual report on Form 10-K. Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide the Sales Agent with
a certificate under this Section 7(m), then before the Company delivers the
Placement Notice or the Sales Agent sells any Placement Shares, the Company
shall provide the Sales Agent with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.

 

(n)              Legal Opinion. On or prior to the date the first Placement
Notice is given hereunder, the Company shall cause to be furnished to the Sales
Agent the written opinion and negative assurance of Michael Best & Friedrich
LLP, counsel to the Company, in form and substance reasonably satisfactory to
the Sales Agent. Thereafter, within three (3) Trading Days after each
Representation Date with respect to which the Company is obligated to deliver a
certificate pursuant to Section 7(m) for which no waiver is applicable pursuant
to Section 7(m), and not more than once per calendar quarter, the Company shall
cause to be furnished to the Sales Agent the written opinions and negative
assurance of Company Counsel substantially in the form previously agreed between
the Company and the Sales Agent, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, that if Company Counsel has previously furnished to the Sales
Agent such written opinion and negative assurance substantially in the form
previously agreed between the Company and the Sales Agent, such counsel may, in
respect of any future Representation Date, furnish the Sales Agent with a letter
(a “Reliance Letter”) in lieu of such opinions and negative assurance to the
effect that the Sales Agent may rely on the prior opinions and negative
assurance of such counsel delivered pursuant to this Section 7(n) to the same
extent as if it were dated the date of such Reliance Letter (except that
statements in such prior opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented to the date of such
Reliance Letter).

 



23

 

 

(o)              Comfort Letter. On or prior to the date the first Placement
Notice is given hereunder and within three (3) Trading Days after each
subsequent Representation Date with respect to which the Company is obligated to
deliver a certificate pursuant to Section 7(m) for which no waiver is applicable
pursuant to Section 7(m), the Company shall cause its independent accountants to
furnish the Sales Agent letters (the “Comfort Letters”), dated the date that the
Comfort Letter is delivered, in form and substance satisfactory to the Sales
Agent, (i) confirming that they are an independent registered public accounting
firm within the meaning of the Securities Act, the Exchange Act and the rules
and regulations of the PCAOB and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of such date, the conclusions
and findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to the Sales Agent
in connection with registered public offerings (the first such letter, the
“Initial Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

 

(p)               Market Activities. The Company will not, directly or
indirectly, (i) take any action designed to cause or result in, or that
constitutes or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Common Stock or (ii) sell, bid for, or purchase the Placement
Shares to be issued and sold pursuant to this Agreement, or pay anyone any
compensation for soliciting purchases of the Placement Shares other than the
Sales Agent.

 

(q)              Insurance. The Company and its subsidiaries shall maintain, or
caused to be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business in which it is engaged.

 

(r)              Compliance with Laws. The Company and each of its subsidiaries
shall maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Change.

 



24

 

 

(s)              Investment Company Act. The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor its subsidiaries is
or, after giving effect to the offering and sale of the Placement Shares and the
application of proceeds therefrom as described in the Prospectus, will be, an
“investment company” within the meaning of such term under the Investment
Company Act.

 

(t)               Securities Act and Exchange Act. The Company will use its best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.

 

(u)              No Offer to Sell. Other than the Prospectus, neither the Sales
Agent nor the Company (including its agents and representatives, other than the
Sales Agent in its capacity as such) will make, use, prepare, authorize, approve
or refer to any written communication (as defined in Rule 405 under the
Securities Act), required to be filed with the Commission, that constitutes an
offer to sell or solicitation of an offer to buy Placement Shares hereunder.

 

(v)              Sarbanes-Oxley Act. The Company and its subsidiaries will use
their best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act.

 

(w)              New Registration Statement. If immediately prior to the third
anniversary of the initial effective date of the Registration Statement, any of
the Placement Shares remain unsold, the sale of the Placement Shares under this
Agreement shall automatically be suspended unless and until the Company files a
new shelf registration statement relating to the Placement Shares and such new
registration statement is declared effective by the Commission. References
herein to the Registration Statement shall include such new shelf registration
statement. If any such new shelf registration statement becomes effective prior
to the termination date of this Agreement, the Company agrees to notify the
Sales Agent of such effective date.

 

8.                Conditions to the Sales Agent’s Obligations. The obligations
of the Sales Agent hereunder with respect to a Placement will be subject to the
continuing accuracy and completeness of the representations and warranties made
by the Company herein, to the due performance by the Company of its obligations
hereunder, to the completion by the Sales Agent of a due diligence review
satisfactory to the Sales Agent in its reasonable judgment, and to the
continuing satisfaction (or waiver by the Sales Agent in its sole discretion) of
the following additional conditions:

 

(a)               Registration Statement Effective. The Registration Statement
shall be effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

 



25

 

 

(b)              Securities Act Filings Made. The Company shall have filed with
the Commission the ATM Prospectus pursuant to Rule 424(b) under the Securities
Act within the applicable time period prescribed for such filing by Rule 424(b)
(without reliance on Rule 424(b)(8) of the Securities Act). All other filings
with the Commission required by Rule 424 under the Securities Act to have been
filed prior to the issuance of any Placement Notice hereunder shall have been
made within the applicable time period prescribed for such filing by Rule 424.

 

(c)              No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company or any of its
subsidiaries of any request for additional information from the Commission or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement, the response to which would require
any post-effective amendments or supplements to the Registration Statement or
the Prospectus; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; (iv) the occurrence of any event that makes
any material statement made in the Registration Statement or the Prospectus or
any material document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related Prospectus or such documents so
that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(d)              No Misstatement or Material Omission. The Sales Agent shall not
have advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
the Sales Agent’s reasonable opinion is material, or omits to state a fact that
in the Sales Agent’s reasonable opinion is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

 

(e)              Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change in the authorized capital stock of the
Company or any Material Adverse Change or any development that could reasonably
be expected to result in a Material Adverse Change, or any downgrading in or
withdrawal of the rating assigned to any of the Company’s securities (other than
asset backed securities) by any rating organization or a public announcement by
any rating organization that it has under surveillance or review its rating of
any of the Company’s securities (other than asset backed securities), the effect
of which, in the case of any such action by a rating organization described
above, in the reasonable judgment of the Sales Agent (without relieving the
Company of any obligation or liability it may otherwise have), is so material as
to make it impracticable or inadvisable to proceed with the offering of the
Placement Shares on the terms and in the manner contemplated by this Agreement
and the Prospectus.

 



26

 

 

(f)               Company Counsel Legal Opinion. The Sales Agent shall have
received the opinions and negative assurances of Company Counsel required to be
delivered pursuant Section 7(n) on or before the date on which such delivery of
such opinions and negative assurances is required pursuant to Section 7(n).

 

(g)              Sales Agent Counsel Legal Opinion. The Sales Agent shall have
received from Ellenoff Grossman & Schole LLP, counsel to the Sales Agent, on or
before the date on which the delivery of the Company Counsel legal opinion is
required pursuant to Section 7(n), such negative assurances with respect to such
matters as the Sales Agent may reasonably require, and the Company shall have
furnished to such counsel such documents as they request for enabling them to
pass upon such matters.

 

(h)              Comfort Letter. The Sales Agent shall have received the Comfort
Letter required to be delivered pursuant Section 7(o) on or before the date on
which such delivery of such Comfort Letter is required pursuant to Section 7(o).

 

(i)               Representation Certificate. The Sales Agent shall have
received the certificate required to be delivered pursuant to Section 7(m) on or
before the date on which delivery of such certificate is required pursuant to
Section 7(m).

 

(j)               Secretary’s Certificate. On or prior to the date the first
Placement Notice is given hereunder, the Sales Agent shall have received a
certificate, signed on behalf of the Company by its corporate Secretary,
certifying as to (i) the Certificate of Incorporation of the Company, (ii) the
By-laws of the Company, (iii) the resolutions of the Board of Directors of the
Company (or a committee thereof) authorizing the execution, delivery and
performance of this Agreement and the issuance of the Placement Shares and
(iv) the incumbency of the officers duly authorized to execute this Agreement
and the other documents contemplated by this Agreement.

 

(k)               No Suspension. Trading in the Common Stock shall not have been
suspended on the Exchange and the Common Stock shall not have been delisted from
the Exchange.

 

(l)               Other Materials. On each date on which the Company is required
to deliver a certificate pursuant to Section 7(m), the Company shall have
furnished to the Sales Agent such appropriate further opinions, certificates,
letters and documents as the Sales Agent may have reasonably requested. All such
opinions, certificates, letters and other documents shall have been in
compliance with the provisions hereof. The Company will furnish the Sales Agent
with such conformed copies of such opinions, certificates, letters and other
documents as the Sales Agent shall have reasonably requested.

 

(m)             Approval for Listing. The Placement Shares shall have been
approved for listing on the Exchange, subject only to notice of issuance.

 

(n)               No Termination Event. There shall not have occurred any event
that would permit the Sales Agent to terminate this Agreement pursuant to
Section 11(a).

 

(o)              FINRA. The Sales Agent shall have received a letter from the
Corporate Financing Department of FINRA confirming that such department has
determined to raise no objection with respect to the fairness or reasonableness
of the terms and arrangements related to the sale of the Placement Shares
pursuant to this Agreement.

 



27

 

 

9.                Indemnification and Contribution.

 

(a)              Company Indemnification. The Company agrees to indemnify and
hold harmless the Sales Agent, the directors, officers, members, partners,
employees and agents of the Sales Agent each broker dealer affiliate of the
Sales Agent, and each Sales Agent Affiliate, if any, from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which the Sales Agent, or any such person, may become subject under
the Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement thereto or in any free writing prospectus or in any
application or other document executed by or on behalf of the Company or based
on written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify the Common Stock under the securities laws
thereof or filed with the Commission, (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading or (z) any breach by any
of the indemnifying parties of any of their respective representations,
warranties and agreements contained in this Agreement; provided, however, that
this indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly by an untrue statement or
omission made in reliance upon and in strict conformity with written information
relating to the Sales Agent and furnished to the Company by the Sales Agent
expressly for inclusion in any document as described in clause (x) of this
Section 9(a). This indemnity agreement will be in addition to any liability that
the Company might otherwise have.

 

(b)              The Sales Agent Indemnification. The Sales Agent agrees to
indemnify and hold harmless the Company and its directors and each officer of
the Company that signed the Registration Statement, and each person, if any, who
(i) controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company (each, a “Company Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which any such Company Affiliate, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement thereto, or (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading; provided, however, that
this indemnity agreement shall apply only to the extent that such loss, claim,
liability, expense or damage is caused directly by an untrue statement or
omission made in reliance upon and in strict conformity with written information
relating to the Sales Agent and furnished to the Company by the Sales Agent
expressly for inclusion in any document as described in clause (x) of this
Section 9(b), which the Company acknowledges consists solely of the material
referred to in Schedule 5 hereto, as updated from time to time.

 



28

 

 

(c)              Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly after the indemnifying party received a written
invoice relating to the fees, disbursements and other charges in reasonable
detail. An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent. No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

 



29

 

 

(d)             Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or the Sales
Agent, the Company and the Sales Agent will contribute to the total losses,
claims, liabilities, expenses and damages (including any investigative, legal
and other expenses reasonably incurred in connection with, and any amount paid
in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
the Sales Agent, such as persons who control the Company within the meaning of
the Securities Act, officers of the Company who signed the Registration
Statement and directors of the Company, who also may be liable for contribution)
to which the Company and the Sales Agent may be subject in such proportion as
shall be appropriate to reflect the relative benefits received by the Company on
the one hand and the Sales Agent on the other. The relative benefits received by
the Company on the one hand and the Sales Agent on the other hand shall be
deemed to be in the same proportion as the total Net Proceeds from the sale of
the Placement Shares (before deducting expenses) received by the Company bear to
the total compensation received by the Sales Agent from the sale of Placement
Shares on behalf of the Company. If, but only if, the allocation provided by the
foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault of the Company, on the one hand, and the Sales Agent, on the
other, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Sales Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Sales Agent agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof. Notwithstanding the foregoing
provisions of this Section 9(d), the Sales Agent shall not be required to
contribute any amount in excess of the commissions received by it under this
Agreement and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. For
purposes of this Section 9(d), any person who controls a party to this Agreement
within the meaning of the Securities Act will have the same rights to
contribution as that party (and any officers, directors, members, partners,
employees or agents of the Sales Agent and each broker dealer affiliate of the
Sales Agent will have the same rights to contribution as the Sales Agent), and
each officer of the Company who signed the Registration Statement and each
director of the Company will have the same rights to contribution as the
Company, subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

 



30

 

 

10.              Representations and Agreements to Survive Delivery. The
indemnity and contribution agreements contained in Section 9 of this Agreement
and all representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Sales Agent, any
controlling person of the Sales Agent, or the Company (or any of their
respective officers, directors, members or controlling persons), (ii) delivery
and acceptance of the Placement Shares and payment therefor or (iii) any
termination of this Agreement.

 

11.              Termination.

 

(a)              The Sales Agent shall have the right by giving notice as
hereinafter specified at any time to terminate this Agreement if (i) any
Material Adverse Change, or any development that could reasonably be expected to
result in a Material Adverse Change has occurred that, in the reasonable
judgment of the Sales Agent, may materially impair the ability of the Sales
Agent to sell the Placement Shares hereunder, (ii) the Company shall have
failed, refused or been unable to perform any agreement on its part to be
performed hereunder; provided, however, in the case of any failure of the
Company to deliver (or cause another person to deliver) any certification,
opinion, or letter required under Sections 7(m), 7(n), or 7(o), the Sales
Agent’s right to terminate shall not arise unless such failure to deliver (or
cause to be delivered) continues for more than thirty (30) days from the date
such delivery was required, (iii) any other condition of the Sales Agent’s
obligations hereunder is not fulfilled, or (iv) any suspension or limitation of
trading in the Placement Shares or in securities generally on the Exchange shall
have occurred (including automatic halt in trading pursuant to market-decline
triggers, other than those in which solely program trading is temporarily
halted), or a major disruption of securities settlements or clearing services in
the United States shall have occurred, or minimum prices for trading have been
fixed on the Exchange. Any such termination shall be without liability of any
party to any other party except that the provisions of Section 7(g) (Expenses),
Section 9 (Indemnification and Contribution), Section 10 (Representations and
Agreements to Survive Delivery), Section 11(f), Section 16 (Applicable Law;
Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination. If the Sales
Agent elects to terminate this Agreement as provided in this Section 11(a), the
Sales Agent shall provide the required notice as specified in Section 12
(Notices).

 



31

 

 

 

 

(b)               The Company shall have the right, by giving ten (10) days’
notice as hereinafter specified in Section 12, to terminate this Agreement in
its sole discretion at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 9, Section 10, Section 11(f),
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

 

(c)               The Sales Agent shall have the right, by giving ten (10) days’
notice as hereinafter specified in Section 12, to terminate this Agreement in
its sole discretion at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 9, Section 10, Section 11(f),
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

 

(d)               Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares to or through the Sales Agent on the terms and subject to the
conditions set forth herein; provided that the provisions of Section 7(g),
Section 9, Section 10, Section 11(f), Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

 

(e)               This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c) or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(g),
Section 9, Section 10, Section 11(f), Section 16 and Section 17 shall remain in
full force and effect.

 

(f)                Any termination of this Agreement shall be effective on the
date specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by the Sales Agent or the Company, as the case may be. If
such termination shall occur prior to the Settlement Date for any sale of
Placement Shares, such termination shall not become effective until the close of
business on such Settlement Date and such Placement Shares shall settle in
accordance with the provisions of this Agreement.

 

12.              Notices. All notices or other communications required or
permitted to be given by any party to any other party pursuant to the terms of
this Agreement shall be in writing, unless otherwise specified, and if sent to
the Sales Agent, shall be delivered to:

 

Oppenheimer & Co. Inc.

85 Broad Street, 26th Floor

New York, New York 10004

Attention: Peter Vogelsang

E-mail: Peter.vogelsang@opco.com

 

with a copy (which shall not constitute notice) to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attention: Robert F. Charron

E-mail: capmkts@egsllp.com

 



32

 

 

and if to the Company, shall be delivered to:

 

Cellectar Biosciences, Inc.

100 Campus Drive

Florham Park, New Jersey 07932

Attention: James V. Caruso

Email: jcaruso@cellectar.com

 

with a copy (which shall not constitute notice) to:

 

Michael Best & Friedrich LLP

One South Pinckney Street, Suite 700

Madison, Wisconsin 53703

Attention: Gregory J. Lynch

Facsimile: (608) 283-2275
Email: gjlynch@michaelbest.com

 

Michael Best & Friedrich LLP

170 South Main Street, Suite 1000

Salt Lake City, Utah 84101

Attention: Joshua B. Erekson

Facsimile: (608) 283-2275
Email: jberekson@michaelbest.com

 

Each party may change such address for notices by sending to the other party to
this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission on or before 4:30 p.m., New
York City time, on a Business Day or, if such day is not a Business Day, on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to a nationally-recognized overnight courier and (iii) on the Business
Day actually received if deposited in the U.S. mail (certified or registered
mail, return receipt requested, postage prepaid). For purposes of this
Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 12 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party (other than pursuant to auto-reply). Any party
receiving Electronic Notice may request and shall be entitled to receive the
notice on paper, in a nonelectronic form (“Nonelectronic Notice”) which shall be
sent to the requesting party within ten (10) days of receipt of the written
request for Nonelectronic Notice.

 

13.              Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the Company and the Sales Agent and their
respective successors and permitted assigns and, as to Sections 5(b) and 9, the
other indemnified parties specified therein. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any other person any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that the Sales Agent may assign its rights and obligations hereunder to
an affiliate of the Sales Agent without obtaining the Company’s consent.

 



33

 

 

14.              Adjustments for Share Splits. The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any share split, share dividend or similar event effected with
respect to the Common Stock.

 

15.              Entire Agreement; Amendment; Severability. This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) and any other writing entered into by the parties
relating to this Agreement constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and the Sales Agent. In the event that any
one or more of the provisions contained herein, or the application thereof in
any circumstance, is held invalid, illegal or unenforceable as written by a
court of competent jurisdiction, then such provision shall be given full force
and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms and provisions hereof shall be in accordance with
the intent of the parties as reflected in this Agreement.

 

16.              Applicable Law; Consent to Jurisdiction. This Agreement shall
be governed by, and construed in accordance with, the internal laws of the State
of New York, without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

17.              Waiver of Jury Trial. The Company and the Sales Agent each
hereby irrevocably waives any right it may have to a trial by jury in respect of
any claim based upon or arising out of this Agreement or any transaction
contemplated hereby.



 



34

 

 

18.              Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

 

(a)               the Sales Agent is acting solely as agent in connection with
the sale of the Placement Shares contemplated by this Agreement and the process
leading to such transactions, and no fiduciary or advisory relationship between
the Company or any of its respective affiliates, stockholders (or other equity
holders), creditors or employees or any other party, on the one hand, and the
Sales Agent, on the other hand, has been or will be created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether the
Sales Agent has advised or is advising the Company on other matters, and the
Sales Agent has no obligation to the Company with respect to the transactions
contemplated by this Agreement, except the obligations expressly set forth in
this Agreement;

 

(b)               the Company is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement;

 

(c)               the Sales Agent has not provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated by this
Agreement, and the Company has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate;

 

(d)               the Company has been advised and is aware that the Sales Agent
and its affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and that the Sales Agent
has no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; and

 

(e)               the Company waives, to the fullest extent permitted by law,
any claims it may have against the Sales Agent, for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that the Sales Agent shall have no
liability (whether direct or indirect, in contract, tort or otherwise) to the
Company in respect of such a fiduciary claim or to any person asserting a
fiduciary duty claim on behalf of or in right of the Company, including
stockholders, partners, employees or creditors of the Company.

 

19.              Use of Information. The Sales Agent may not provide any
information gained in connection with this Agreement and the transactions
contemplated by this Agreement, including due diligence, to any third party
other than its legal counsel advising it on this Agreement unless expressly
approved by the Company in writing.

 

20.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission or
e-mail of a PDF attachment.

 

21.              Effect of Headings; Knowledge of the Company. The section and
Exhibit headings herein are for convenience only and shall not affect the
construction hereof. All references in this Agreement to the “knowledge of the
Company” or the “Company’s knowledge” or similar qualifiers shall mean the
actual knowledge of the directors and officers of the Company, after due
inquiry.

 

22.              Definitions. As used in this Agreement, the following term has
the meaning set forth below:

 

(a)               “Applicable Time” means the date of this Agreement, each
Representation Date, each date on which a Placement Notice is given, each Point
of Sale, and each Settlement Date.

 

[Remainder of Page Intentionally Blank]

 





35

 

 

If the foregoing correctly sets forth the understanding between the Company and
the Sales Agent, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company and the Sales Agent.

  

  Very truly yours,        CELLECTAR BIOSCIENCES, INC.       By: /s/ Dov Elefant
    Name: Dov Elefant     Title: Chief Financial Officer       ACCEPTED as of
the date first-above written:       OPPENHEIMER & CO. INC.       By: /s/ Michael
Margolis R.Ph.     Name: Michael Margolis R.Ph.     Title: Managing Director,
Co-Head Healthcare Investment Banking

 



 

 

 

SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

From:Cellectar Biosciences, Inc.

 

To:Oppenheimer & Co., Inc.
Attention:

 

Subject:At-The-Market Offering—Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between Cellectar Biosciences, Inc., a Delaware
corporation (the “Company”), and Oppenheimer & Co., Inc. (the “Sales Agent”)
dated August 11, 2020 (the “Agreement”), I hereby request on behalf of the
Company that the Sales Agent sell up to [___] shares of the Company’s common
stock, par value $0.00001 per share, at a minimum market price of $[_______] per
share, during the period beginning [MONTH/DAY/TIME] and ending [MONTH/DAY/TIME].

 



 

 

 

SCHEDULE 2

 

Notice Parties

 

Cellectar Biosciences, Inc.

 

James V. Caruso
Dov Elefant

 

Oppenheimer & Co. Inc.

 

Peter Vogelsang

 



 

 

 

SCHEDULE 3

 

Compensation

 

The Sales Agent shall be paid compensation equal to 3.0% of the gross proceeds
from the sales of Placement Shares pursuant to the terms of this Agreement and
shall be reimbursed for certain expenses in accordance with Section 7(g) of this
Agreement.

 

The foregoing rate of compensation shall not apply when the Sales Agent acts as
principal, in which case the Company may sell the Placement Shares to the Sales
Agent as principal at a price agreed upon at the relevant Point of Sale pursuant
to the applicable Placement Notice.

 



 

 

 

SCHEDULE 4

 

Schedule of Subsidiaries

 

Cellectar, Inc.

 



 

 



 

SCHEDULE 5

 

Information Provided By Sales Agent

 

The parties acknowledge and agree that, for purposes of Sections 6(b) and 9 of
this Agreement, there is no information provided by the Sales Agent.

 

The information in this Schedule shall be updated from time to time in
connection with the filing of a new Prospectus or otherwise as necessary.

 



 

 

 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and appointed _____________________ of
Cellectar Biosciences, Inc., a Delaware corporation (the “Company”), does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 7(m)
of the Equity Distribution Agreement, dated August 11, 2020 (the “Equity
Distribution Agreement”), between the Company and Oppenheimer & Co. Inc., that:

 

(i)the representations and warranties of the Company in Section 6 of the Equity
Distribution Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and;

 

(ii)the Company has complied with all agreements and satisfied all conditions on
its part to be performed or satisfied pursuant to the Equity Distribution
Agreement at or prior to the date hereof;

 

(iii)as of the date hereof, (i) the Registration Statement does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading, (ii) the Prospectus does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading and (iii) no event has occurred as a
result of which it is necessary to amend or supplement the Registration
Statement or the Prospectus in order to make the statements therein not untrue
or misleading for clauses (i) and (ii) above, respectively, to be true and
correct;

 

(iv)there has been no Material Adverse Change since the date as of which
information is given in the Prospectus, as amended or supplemented;

 

(v)the Company does not possess any material non-public information; and

 

(vi)the aggregate offering price of the Placement Shares that may be issued and
sold pursuant to the Equity Distribution Agreement and the maximum number or
amount of Placement Shares that may be sold pursuant to the Equity Distribution
Agreement have been duly authorized by the Company’s board of directors or a
duly authorized committee thereof.

 

Terms used herein and not defined herein have the meanings ascribed to them in
the Equity Distribution Agreement.

 

 

By:

 

    Name:     Title: Date:                            

 

 



 